Order filed December 15,
2011
 
 
                                                                       In The
                                                                              
Eleventh
Court of Appeals
 
                                                                   __________
 
                                                         No. 11-11-00042-CR 
                                                    __________
 
                            JENNIFER
MARIE VALLEY, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 29th District Court
 
                                                         Palo
Pinto County, Texas
 
                                                    Trial
Court Cause No. 14161F
 

 
                                                                     O
R D E R
            This
appeal has been unduly stalled due to the failure of appellant’s retained counsel,
Judith Mattern Hearn, to file an appellate brief.  The brief was originally due
on June 23, 2011.  On June 22, counsel filed her first motion for extension,
which this court granted.  On August 8, counsel filed her second motion for
extension, which was also granted.  On September 2, counsel filed her third
motion for extension, which was also granted, extending the due date to October
7.  After counsel failed to file a brief, this court entered a stand-and-deliver
order on November 3.  In the order, this court directed counsel to either file
a brief by Wednesday, November 16, 2011, at 11:00 a.m. or appear in person at
that time and explain the inordinate delay in the preparation of appellant’s
brief.  Counsel appeared in person at the designated time and stated:  “I expect
to have it filed before the end of the week.”  She, therefore, said that she
expected to file the brief by Friday, November 18, 2011.  In the interest of
justice, this court afforded counsel more time than she requested, and by
letter dated November 18, we informed counsel that the brief was due on or
before December 2, 2011.  Yet, counsel has, again, failed to file a brief.  
            By
this order, Judith Mattern Hearn is now ORDERED to file a brief on behalf of
the appellant on or before 9:00 a.m. on Thursday, December 22, 2011, in the Eleventh
Court of Appeals, 100 West Main St., Suite 300, Eastland, Texas.  Should
counsel fail to obey this order, a contempt proceeding may be initiated against
counsel.  
 
                                                                                                PER
CURIAM
 
December 15,
2011
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.